Citation Nr: 0809420	
Decision Date: 03/20/08    Archive Date: 04/03/08

DOCKET NO.  03-29 383	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana



THE ISSUE

Entitlement to service connection for a cervical spine 
disorder.



REPRESENTATION

Appellant represented by:	Vietnam Veterans of America



ATTORNEY FOR THE BOARD

M. Katz, Associate Counsel




INTRODUCTION

The veteran served on active duty from November 1965 to 
November 1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office in 
Philadelphia, Pennsylvania.  The veteran's claims file is in 
the jurisdiction of the VA Regional Office in Indianapolis, 
Indiana (RO).

By a March 11, 2005 decision, the Board denied the veteran's 
claim for entitlement to service connection for a cervical 
spine disorder.  The veteran appealed this decision to the 
United States Court of Appeals for Veterans Claims (Court).  
Based on an August 2007 Memorandum Decision, the Court 
vacated and remanded this appeal for further development.

The appeal is remanded to the RO via the Appeals Management 
Center in Washington, DC.


REMAND

The veteran is seeking service connection for a cervical 
spine disorder.  He attributes this disorder to an injury 
which incurred during active duty service.

In June 2002, the veteran underwent a VA spine examination 
which noted his complaints of cervical spine pain and 
diagnosed "cervical spine pain - status post surgical 
treatment with fusion."  However, the June 2002 VA 
examination did not address the etiology of the veteran's 
cervical spine disorder or provide an opinion as to whether 
the veteran's cervical spine disorder is related to active 
duty service.  The Court has ordered that an additional 
examination is necessary to determine the etiology of the 
veteran's cervical spine disorder.

The Board acknowledges the February 2008 letter from the 
veteran's representative which states that the veteran 
"waives his right to have the case remanded to the AOJ."  
However, pursuant to the Court's August 2007 Memorandum 
Decision, remand is required for a medical examination which 
addresses the etiology of the veteran's cervical spine 
disorder.

Accordingly, based on the Memorandum Decision, the case is 
remanded for the following action:

1.  The RO must provide notice as required 
by Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006) and Vazquez-Flores v. 
Peake, No. 05-0355 (U.S. Vet. App. Jan. 
30, 2008).

2.  The RO must afford the veteran a VA 
examination to determine the current 
existence and etiology of any cervical 
spine disorder found.  The claims file 
must be made available to and thoroughly 
reviewed by the examiner.  All pertinent 
symptomatology and findings must be 
reported in detail.  Any indicated 
diagnostic tests and studies must be 
accomplished.  Thereafter, based upon 
review of the service and post-service 
medical records, the examiner must provide 
an opinion as to whether any cervical 
spine disorder found is related to the 
veteran's active duty military service.  
The examiner must also state whether  any 
diagnosed cervical spine disorder is due 
to or aggravated by any service-connected 
disorder.  A complete rationale for all 
opinions must be provided.  If such a 
determination cannot be made without 
resort to speculation, the examiner must 
specifically state this.  The report must 
be typed.   

3.  The RO must notify the veteran that it 
is his responsibility to report for the 
scheduled examination and to cooperate in 
the development of the claim, and that the 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  38 C.F.R. §§ 
3.158, 3.655 (2007).  In the event that 
the veteran does not report for the 
scheduled examination, documentation must 
be obtained which shows that notice 
scheduling the examination was sent to the 
last known address.  It must also be 
indicated whether any notice that was sent 
was returned as undeliverable.

4.  The examination report must be 
reviewed to ensure that it is in complete 
compliance with the directives of this 
remand.  If the report is deficient in any 
manner, the RO must implement corrective 
procedures.

5.  After completing the above actions, 
and any other development as may be 
indicated by any response received as a 
consequence of the actions taken in the 
paragraphs above, the claim must be 
readjudicated.  If the claim remains 
denied, a supplemental statement of the 
case must be provided to the veteran and 
his representative.  After the veteran and 
his representative have had an adequate 
opportunity to respond, the appeal must be 
returned to the Board for appellate 
review.

No action is required by the veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



______________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


